UNITED STATES COURT OF APPEALS

                           FOR THE TENTH CIRCUIT



 PATRICK K. FREEMAN,

              Plaintiff-Appellant,

 v.                                                      No. 02-5197

 SUZANNE MICHELLE BEAN, also
 known as Susie Bean, in her individual
 capacity; JEFFREY ROYCE TERRY
 BEAN, in his individual capacity;
 DAN L. GRAHAM, in his individual
 and official capacity; CITY OF SAND
 SPRINGS, a Municipal Corporation,

              Defendants-Appellees.


                                     ORDER
                               Filed March 16, 2004


Before EBEL, HENRY , and MURPHY , Circuit Judges.



      Before the court is appellant’s motion to seal the order and judgment, filed

in this case on February 19, 2004, his motion to file a petition for rehearing out of

time, and his petition for rehearing. The request to seal the order and judgment is

GRANTED. The motion to file a petition for rehearing out of time is GRANTED.
After consideration of appellant’s arguments therein, the petition for rehearing is

DENIED.



                                                       Entered for the Court
                                                       PATRICK FISHER, Clerk


                                                    By:
                                                      Deputy Clerk




                                         -2-